United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 02-2548
                                   ___________

Jason Randal French,                    *
                                        *
                     Appellant,         * Appeal from the United States
                                        * District Court for the Eastern
      v.                                * District of Arkansas.
                                        *
State of Arkansas,                      *       [UNPUBLISHED]
                                        *
                     Appellee.          *
                                   ___________

                              Submitted: November 29, 2002

                                  Filed: December 6, 2002
                                   ___________

Before McMILLIAN, FAGG, and BOWMAN, Circuit Judges.
                            ___________

PER CURIAM.

      Jason Randal French appeals the district court's* dismissal of French's civil
lawsuit. Having carefully reviewed the record, we conclude dismissal was proper:
among other things, the State is immune under the Eleventh Amendment.
Accordingly, we affirm. We also deny French's motion for oral argument. See 8th
Cir. R. 47B.



      *
       The Honorable George Howard, Jr., United States District Judge for the
Eastern District of Arkansas.
A true copy.

      Attest:

               CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                              -2-